             Case 4:18-cv-00909-KGB Document 1 Filed 12/10/18 Page 1 of 7

                                                                                     -"~    DECIO 2013
                        IN THE UNITED STATES DISTRICT COURT
                       FOR THE EASTERN DISTRICT OF ARKANSAt~~ES W~~CK, CLIRI(
                                 WESTERN DMSION                      Dlf'dLINk

Ray Derden,

                        Plaintiff,                 : Civil Action No.: L\ ·. ,~- C...."'<-qcPJ- Kt.-,~
        v.
                                                   : COMPLAINT AND DEMAND FOR
General Revenue Corporation; and DOES 1-           : JURY TRIAL
1O, inclusive,

                        Defendants,


                                           COMPLAINT ;




        For this Complaint, the Plaintiff, Ray Derden, by undersigned counsel, states as follows:

                                         JURI§DICTION
        I.      This action arises out of Defendants' repeated violations of the Fair Debt

Collection Practices Act, 15 U.S.C. § 1692, et seq. ("fDCPA"), Arkansas Fair Debt Collection

Practices Act, A.C.A. § 17-24-501, et seq. ("AFDCPA") in their ilJegal effoi:ts to coll~ct ~ f -· ..- ......1
                                                         This case assigned to D1sbict Juage ~ -                  -,
consumer debt.                                           and tC' Magistrate Judge   ¥::i:_o;t:1:j        _,   ,,~c..J



        2.      Supplemental jurisdiction exists pursuant to 28 U.S.C. § 1367.

        3.      Venue is proper in this District pursUQ.llt to 28 U.S.C. § 1391(b), in that the

Defendants transact business in this District and a substantial portion of the acts giving rise to

this action occurred in this District.

                                             P4&TIES
        4.      The Plaintiff, Ray Derden ("Plaintiff''), is an adult individual residing in Austin,

Arkansas, and is a "consumer" as the term is defined by 15 U.S.C. § 1692a(3) and A.C.A. § 17-

24-502(2).
             Case 4:18-cv-00909-KGB Document 1 Filed 12/10/18 Page 2 of 7




        S.      Defendant General Revenue Corporation ("GRC"), is an Ohio business entity

with an address of 11501 Northlake Drive, Cincinnati, Ohio 45249, operating as a collection

agency, and is a "debt collector" as the term is defmed by 15 U.S.C. § 1692a(6), A.C.A. § 17-24..

502(5)(A).

        6.      Does l • l O(the "Collectors") are individual collectors employed by GRC and

whose identities are currently unknown to the Plaintiff. One or more of the Collectors may be

joined as parties once their identities are disclosed through discovery.

        7.      GRC at all times acted by and through one or more of the Collectors.

                     ALLEGATIONS AfPLICAJ!LE TO ALL CO\JNTS
    A. TheDebt

        8.      An individual other than Plaintiff allegedly incurred a :financial obligation (the

"Debt") to an original creditor (the ''Creditor").

       9.       The Debt arose from services provided by the Creditor which were primarily for

family, personal or household purposes and which meets the definition of a "debt" under 15

U.S.C. § 16928(5) and A.C.A. § 17. .24-502(4).

        10.     The Debt was purchased, assigned or transferred to GRC for collection, or GRC

was employed by the Creditor to collect the Debt.

        11.     The Defendants attempted to collect the Debt and, as such, engaged in

"communications" as defined in 15 U.S.C. § 1692a(2) and A.C,A. § l 7•24-502(1).

    B. GR<; f;ng:ages !p llfrassmen,t and Abufive Jagics

        12.     Within the last year, GRC contacted Plaintiff in an attempt to collect the Debt

from a person other than Plaintiff (the "Debtor").
          Case 4:18-cv-00909-KGB Document 1 Filed 12/10/18 Page 3 of 7




        13.    When Plaintiff asked GRC what company they were calling from the

representative misleading told Plaintiff their company name was "GRC" and did not state the full

name of the company.

        14.    Plaintiff informed GRC the Debtor could not be reached at his telephone number

and requested GRC cease calling him.

        15.    Nonetheless, GRC continued to place calls to Plaintiff in an attempt to collect the

Debt.

   C. Plaintiff Syft'ered Actual pamages

        16.    The Plaintiff has suffered and continues to suffer actual damages as a result of the

Defendants' unlawful conduct.

        17.    As a direct consequence of the Defendants' acts, practices and conduct, the

Plaintiff suffered and continues to suffer from humiliation, anger, anxiety, emotional distress,

fear, frustration and embarrassment.

                                  CO\JNTI
        VIOLATIQNS OF THE FAIR DEBT COLLECTION PRACTICES ACT-
                           15 U.S.C. § 1692, et seg.

        18.    The Plaintiff incorporates by reference all of the above paragraphs of this

Complaint as though fully stated herein.

        19.    The Defendants' conduct violated 15 U.S.C. § 1692b(l) in that Defendants

contacted third parties and failed to identify themselves and further failed to confirm or correct

location information.

        20.    The Defendants' conduct violated 15 U.S.C. § 1692b(l) in that Defendants

contacted third parties for purposes other than to confirm or correct location information.
              Case 4:18-cv-00909-KGB Document 1 Filed 12/10/18 Page 4 of 7



        21.       The Defendants' conduct violated 15 U.S.C. § 1692b(3) in that Defendants

contacted third parties in regards to the Plaintiff's debt on numerous occasions, without being

asked to do so.

        22.       The Defendants' conduct violated 15 U.S.C. § 1692d in that Defendants engaged

in behavior the natural consequence of which was to harass, oppress, or abuse the Plaintiff in

connection with the collection of a debt.

        23.       The Defendants' conduct violated 15 U.S.C. § 1692d(5) in that Defendants caused

, phone to ring repeatedly and engaged the Plaintiff in telephone conversations, with the intent to

annoy and harass.

        24.       The Defendants' conduct violated 15 U.S.C. § 1692d(6) in that Defendants placed

calls to the Plaintiff without disclosing the identity of the debt collection agency.

        25.       The Defendants' conduct violated 15 U.S.C. § 1692e in that Defendants used

false, deceptive, or misleading representation or means in connection with the collection of a

debt.

        26.       The Defendants' conduct violated 15 U.S.C. § 1692e(10) in that Defendants

employed false and deceptive means to collect a debt.

        27.       The Defendants' conduct violated 15 U.S.C. § 1692e(l4) in that Defendants used

a name oth~r than the true name of the debt collection agency.

        28.       The Defendants' conduct violated 15 U.S.C. § 1692fin that Defendants used

unfair and unconscionable means to collect a debt.

        29.       The foregoing acts and omissions of the Defendants constitute mm1erous and

multiple violations of the FDCPA, including every one of the above~cited provisions.

        30.       The Plaintiff is entitled to damages as a result of Defendants' violations.
          Case 4:18-cv-00909-KGB Document 1 Filed 12/10/18 Page 5 of 7




                              CQUNTII
 VIOLATIONS OF THE ARKANSAS FAIR DEBT COLLECIION PRACTICES ACT -
                       A.C.A. § 17-24-501, et seq.
        31.       The Plaintiff incorporates by reference all of the above paragraphs of this

Complaint as though fully stated herein.

        32.       The Defendants' conduct violated A.C.A. § 17-24-503(1) in that Defendants

contacted third parties and failed to identify themselves and further failed to confirm or correct

location information,

        33.       The Defendants' conduct violated A.C.A. § 17-24-503(1) in that Defendants

contacted third parties for purposes other than to confirm or correct location information.

        34.       The Defendants' conduct violated A.C.A. § 17-24-503(3) in that Defendants

contacted third parties in regards to the Plaintiff's debt on numerous occasions, without being

asked to do so.

        35.       The Defendants' conduct violated A.C.A. § 17-24-505(a) in that Defendants

engaged in behavior the natural consequence of which was to harass, oppress, or abuse the

Plaintiff in conn~ction with the collection of a debt.

        36.       The Defendants' conduct violated A.C.A. § 17-24-S0S(b)(S) in that Defendants

caused a phone to ring repeatedly and engaged the Plaintiff in telephone conversations, with the

intent to annoy and harass.

        37.       The Defendants' conduct violated A.C.A. § 17-24-505(b)(6) in that Defendants

placed calls to the Plaintiff without disclosing the identity of the debt collection agency.

        38.       The Defendants' conduct violated A.C.A. § 17-24-506(a) in that Defendants used

false, deceptive, or misleading representation or means in connection with the collection of a

debt.
          Case 4:18-cv-00909-KGB Document 1 Filed 12/10/18 Page 6 of 7



       39.    The Defendants' conduct violated A.C.A. § 17-24-506(b)(10) in that Defendants

employed false and deceptive means to collect a debt.

       40.    The Defendants' conduct violated A.C,A. § 17-24-506(b)(14) in that Defendants

used a name other than the true name of the debt collection agency.

       41.    The Defendants' conduct violated A.C.A. § 17-24-507(a) in that Defendants used

unfair and unconscionable means to collect a debt.

       42.     The foregoing acts and omissions of the Defendants constitute numerous and

multiple violations of the AFDCPA, including every one of the above-cited provisions.

       43.     The Plaintiff is entitled to damages as a result of Defendants' violations.


                                            £QJlNIIII
    VIOLATIONS OF THE MOCffiSAS DECEPRIVE TRADE PRACTICES ACT--
                        A.C.A... § 4-88... tOli et seq.
                                                 '




       44.     The Plaintiff incorporates by reference all of the above paragraphs of this

Complaint as though fully stated herein.

       45.     The Defendants' actions constitute unfair or deceptive trade practices within the

meaning of the Arkansas Deceptive Trade Practices Act, as defmed by A.C.A. § 4-88-101 et seq.

       46.     As the result of Defendants' violations, the Plaintiff is entitled to injunctive relief

and to recover actual damages and reasonable attorney's fees and costs.

                                     PRAYER FOR RELQ;F

       WHEREFORE, the Plaintiff prays that judgment be entered against the Defendants:

                   1. Actual damages pursuantto 15 U.S.C. § 1692k(a)(l) and A.C.A. § 17-24-

                       512(a)(l) against the Defendants;

                   2. Statutocy damages of$1,Q00.00 pursuantto 15 U.S.C. §1692k(a)(2)(A) and

                       A.C.A. § 17-24-512(a)(2)(A) against the Defendants;
         Case 4:18-cv-00909-KGB Document 1 Filed 12/10/18 Page 7 of 7




                3. Costs of litigation and reasonable attomey's fees pursuant to 15 U.S.C. §

                    1692k(a)(3) and A.C.A. § 17-24-512(3);

                4. Actual damages pursuant to A.C.A. 4-88-113(t) against the Defendants;

                5. Costs of litigation and reasonable attorney's fees pursuant to A.C,A. 4-88-

                    113(t) against the Defendants;

                6. Actual damages from the Defendants for all damages including emotional

                    distress suffered as a result of the intentional, reckless, and/or negligent

                    FDCPA violations in an amount to be detennined at trial for the Plaintiff;

                7. Punitive damages; and

                8. Such other and further relief as may be just and proper.

                    TRIAL BY JURY DEMANDED ON ALL COUNTS



Dated: December 5, 2018




                                            By:z::!&._
                                            Respectfully submitted,


                                                                                     ---
                                            Sergei ~e;,Esq.
                                            LEMBERG LAW, L.L.C.
                                            43 Danbury Road, 3rd Floor
                                            Wilton, CT 06897
                                            Telephone: (203) 653-2250
                                            Facsimile: (203) 653-3424
                                            Attorneys for Plaintiff
